United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1541
                                   ___________

Bola Ajiwoju,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
University of Missouri-                 *
Kansas City,                            * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: January 27, 2010
                                Filed: February 3, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Bola Ajiwoju appeals the district court’s1adverse grant of summary judgment
in his discrimination action. After careful de novo review, see Carter v. St. Louis
Univ., 167 F.3d 398, 400 (8th Cir. 1999), we conclude that summary judgment was
proper for the reasons stated by the district court. Accordingly, we affirm. See 8th
Cir. R. 47B.



      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.